UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                 Summary Calendar
                                   No. 00-10785


In the Matter of: KERRY MARSTON; JOHNNIE JEAN MARSTON
                                          Debtors.

KERRY MARSTON and JOHNNIE JEAN MARSTON

                                                    Appellants,

                                       versus

HALLI ENTERPRISES, INC.,

                                                    Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                   (99-CV-143)
                                 January 22, 2001

Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges,

PER CURIAM*




      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
      Kerry and Johnnie Jean Marston appeal the holding of the district court,

affirming the finding of the bankruptcy court, that rescission of their contract for the

sale of real property was warranted, but that no actual, exemplary or mental anguish

damages, nor attorney fees, are due.

      This case involves a contract for the sale of a convenience store, purchased by

the Marstons, based in part upon financial information provided by HalLi Enterprises

that was found by the bankruptcy court to be negligent misrepresentations. The

essential facts surrounding the purchase of the property are fully detailed in the opinion

of the district court, which we accept and adopt.

      Our review of the opinions of the bankruptcy court and district court, the relevant

authorities, and the filings of counsel, compels the conclusion that the evidence and the

controlling law support the findings below.

      On the facts as found, authorities cited, and analysis made by the district court,

the judgment appealed is in all respects AFFIRMED.




                                            2